United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1516
Issued: November 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 14, 2007 appellant filed a timely appeal from the decisions of the Office of
Workers’ Compensation Programs dated August 23, 2006 and February 5 and May 8, 2007
denying her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a shoulder injury in the performance of duty.
FACTUAL HISTORY
On June 15, 2006 appellant, then a 63-year-old facility service assistant, filed an
occupational disease claim for a torn rotator cuff of both the left and right shoulders. She noted
that she had a prior torn rotator cuff in her left shoulder and that when she came to management
she did not have full use of her left arm and was on a “medical profile” commencing
October 2002. Appellant noted that she had to overcompensate with her right arm/shoulder due
to limited use of her left arm. She explained that she was in an automobile accident on

October 4, 2002 which injured her left shoulder. Appellant alleged that the employing
establishment refused to advance her leave to have surgery. The employing establishment
reassigned her to a new position which resulted in overuse of her right hand and shoulder due to
typing and reaching. Following surgery on her left shoulder, appellant continued to get worse
and received cortisone injections to ease the pain in order that she could work. She alleged that
the employing establishment did not accommodate her and she required surgery on her right
shoulder for a torn rotator cuff.
By letter dated July 24, 2006, the employing establishment, through a labor relations
officer, controverted appellant’s claim. She noted that appellant’s initial shoulder injury was not
work related but was incurred in an off-duty automobile accident. The labor relations officer
noted that appellant was reassigned to production control effective September 18, 2005 due to
the lack of sufficient work to keep her busy and the return of an overseas employee. She noted
that appellant’s prior job and new assignment were similar in nature in that both were clerical
jobs that involved telephones typing and filing. The main difference between the two positions
was that appellant’s current position in production control was in a more structured environment
with more direct supervision and several coworkers sharing the workload. Appellant’s requests
for modification of her position were accommodated. The labor relations officer noted that there
was no lifting or overhead reaching required in appellant’s job nor was she required to sit for
long periods of time. She noted that, while appellant was not provided with her preferred
accommodation, her medical restrictions were complied with promptly and adequately.
Although appellant did not have any accrued annual leave available and had a negative sick
leave balance, she was offered leave without pay and an opportunity to participate in the leave
donation program, neither of which she accepted.
By letter dated June 21, 2006, the Office requested further information.
The record includes a September 7, 2005 letter in which appellant was informed by a
human resource specialist that she was being reassigned from the position of unaccompanied
housing administrative assistant in the dormitory flight to the position of facility services
assistant in facility maintenance flight. The reassignment was necessary as her position had been
abolished. The record contains memoranda dated between October 3 and April 14, 2006
between appellant and representatives of the employing establishment noting her allegation that
her new position was causing increased pain in her shoulder. The employing establishment
addressed the accommodations made to her work duties.
Dr. Ronald V. Stradiotto, appellant’s treating Board-certified orthopedic surgeon,
produced a December 24, 2004 medical report. He summarized his treatment through that date
for a left shoulder injury sustained in a motor vehicle accident that occurred around
October 1, 2002. Dr. Stradiotto noted that an arthrogram on February 18, 2003 showed a
positive tear in the left rotator cuff and that appellant was referred for surgery. However,
appellant told him that she was unable to get time off work. She did not undergo surgery until
January 13, 2004 for a left shoulder arthroscopy and open rotator cuff repair. Dr. Stradiotto
noted that appellant initially improved but began having repeat symptoms of pain in July 2004.
He stated that a repeat magnetic resonance imaging (MRI) scan in August 2004 showed a retear
of her rotator cuff but that a consensus of the physicians agreed that further surgery was not

2

advised. In a February 2, 2005 report, Dr. Stradiotto noted that although appellant’s left shoulder
was painful and had weakness.
A thoracic and lumbar spine MRI scan was obtained on February 6, 2006. The results
showed spondylosis, thecal sac stenosis and suspect uterine inmogeneity. In a note dated
February 6, 2006, Dr. J.C. Whitmore, an internist, indicated that appellant’s MRI scan showed
slipped discs that did not appear to be causing nerve injury. Appellant’s treatment options
consisted of continuing the nonsteroidal anti-inflammatory medications, physical therapy or
referral to a spine clinic specialist for a steroid epidural injection.
On February 6, 2006 Dr. Stradiotto indicated that appellant’s automobile accident was the
primary cause of her need for physical therapy before and after surgery on her left shoulder. He
also noted that appellant’s delay in surgery was the probable approximate cause of the failure of
her initial surgery and the requirement for additional surgery.
An MRI scan performed on May 21, 2006 was interpreted as showing extensive
tendinosis of the right shoulder supraspinatus tendon with a probable small full thickness tear
and possible injury of the posterior glenoid labrum. In a May 21, 2006 note, Dr. Whitmore
indicated that the MRI scan showed a small tear of the rotator cuff when compared to the 2004
MRI scan. He advised that, since the injection had helped so much, no action was necessary at
this time.
By decision dated August 23, 2006, the Office denied appellant’s claim, finding that she
did not establish an injury in the performance of duty.
By letter dated August 31, 2006, appellant requested reconsideration alleging that the
injury to her shoulders and torn rotator cuff occurred on the job. She alleged that management
refused her leave to have surgery on her left shoulder and that this directly affected her right
shoulder. Appellant noted that she was reinjured at work doing typing and reaching. In
treatment forms dated from November 13, 2005 to January 10, 2006, the physicians at
Kaiser Permanente indicated that appellant remained on restrictions with regard to sitting, lifting
overhead and reaching with her left arm.
In an August 21, 2006 report, Dr. Stradiotto noted that appellant continued to complain of
bilateral shoulder pain. He opined that it was imperative that she be given time off for the repair.
Dr. Stradiotto believed that appellant was disabled from her job on the basis of the recurrent
symptoms to both of her shoulders requiring her to use her arms in a very active way.
Appellant’s diagnosis was bilateral rotator cuff disease and Dr. Stradiotto recommended
retirement based on her continuing symptoms of pain.
In an August 24, 2006 report, Dr. Whitmore stated that appellant had multiple, injections
and underwent surgery for her shoulder, with only limited success. Appellant complained of
frequent flare-ups of pain.
In a November 18, 2006 letter to the Office, appellant contended that the employing
establishment disregarded her doctors’ orders causing her medical condition to get worse and
forcing her to retire early.

3

By decision dated February 5, 2007, the Office denied modification of the August 23,
2006 decision.
On March 11, 2007 again requested reconsideration. In a March 2, 2007 medical report,
Dr. Samuel J. Brown, a surgeon, noted that appellant told him that she injured her right shoulder
when reaching over the top of her computer monitor station to obtain a four- to six-inch ring
binder. Appellant told Dr. Brown that, as she grasped the binder and pulled it off of the carousel,
the full weight was placed on her shoulders. She felt a sharp pain in her shoulder. Dr. Brown
opined that it was medically reasonable to conclude that her right shoulder discomfort since
April 2006 was caused or aggravated by this injury, which made it work related.
By decision dated May 8, 2007, the Office denied modification of its February 5, 2007
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every occupational disease claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
In the instant case, appellant sustained a prior injury to her left shoulder as a result of an
automobile accident unrelated to her federal employment. She alleged that the duties of her job,
specifically typing and reaching, aggravated her left shoulder injury and caused an injury to her
right shoulder due to overuse.
Appellant has not submitted sufficient medical evidence in support of her contention that
the alleged overuse of her shoulders, arms and hands in her job led to any diagnosed medical
condition. Her initial injury to her left shoulder was caused by a nonwork-related automobile
accident on October 4, 2002. Dr. Stradiotto was appellant’s treating orthopedic surgeon for this
accident. He indicated that the automobile accident caused appellant’s left rotator cuff tear.
Dr. Stradiotto noted that the fact that appellant delayed surgery probably was the approximate
cause of the failure of her initial surgery and the requirement for additional surgery. In his report
of August 21, 2006, he noted that appellant continued to experience bilateral shoulder pain, that
his diagnosis was bilateral rotator cuff disease. Dr. Stradiotto recommended full retirement
based on her continuing symptoms of pain and swelling in her left shoulder and her new acute
symptoms in her right shoulder. He did not indicate that appellant’s job had any relationship to
her shoulder condition.5
Dr. Brown noted a possible connection between appellant’s work and her shoulder
condition. However, appellant gave a different history to Dr. Brown than provided on her claim
form, her letters to the Office and her prior physicians. She told Dr. Brown that she sustained
injury while grasping a binder from above her shoulders while at work. Initially, the Board notes
that appellant’s new history is highly suspicious due to the delay in attributing her injury to this
alleged incident. Dr. Brown did not attribute appellant’s shoulder condition to the alleged factors
of overusing her right shoulder, typing or general reaching. He merely stated that “it is
medically reasonable to conclude” that appellant’s right shoulder discomfort since April 2006
was caused by the injury. However, Dr. Brown did not provide sufficient explanation for his
stated conclusion. The Board has held that speculative and equivocal medical opinions regarding
causal relationship have no probative value.6 The other medical opinions are also insufficient to
establish any causal relationship. None of the physicians at Kaiser Permanente attributed

4

Id.

5

Appellant alleges that she delayed getting the necessary surgery due to the fact that the employing establishment
would not give her time off. The employing establishment disagreed with this assertion, noting that, although
appellant had no more annual or sick leave available, she could get the surgery and take leave without pay or
participate in the leave donation program, neither of which she accepted. There is no evidence that the employing
establishment is responsible for appellant’s delay in getting the surgery.
6

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).

5

appellant’s medical condition to her employment. Similarly, Dr. Whitmore did not address
causal relationship.
The Board finds that she failed to meet her burden of proof in establishing causal
relationship. The mere appearance of a condition during appellant’s employment does not raise
an inference of causal relationship between the condition and the employment.7
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury to
either shoulder in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 8 and February 5, 2007 and August 23, 2006 are affirmed.
Issued: November 2, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Shirley A. Temple, 489 ECAB 404 (1997).

6

